DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
	The amendment filed 9/30/2022 has been accepted and entered. Accordingly, claims 1 and 11 have been amended; while claims 2 and 12 have been cancelled.  
Claim Interpretation and Contingent Limitations
Claims 1, 4, 6, 7, and 9 are method claims and contain various conditional limitations. 
Claim 1 contains the following conditional limitations: 
“halting, by the transport vehicle, at an intermediate location based on a failure to detect the second location marker at the second location after the transport vehicle determines that a distance traversed by the transport vehicle exceeds or equals the estimated distance”
“identifying, by the control server, the second location marker to be defective based on receiving the error notification after the transport vehicle reaches a threshold number of errors”
Claim 4 contains the following conditional limitation:
“wherein the first path is retraced by the transport vehicle when the second value is less than a threshold value”
Claim 6 contains the following conditional limitations:
“detecting, by the transport vehicle, a presence of a third location after the second location in the planned path when the second value is equal to a threshold value
“transiting, by the transport vehicle, from the intermediate location to the third location indicated by the third location marker when the presence of the third location is detected in the planned path”
Claim 7 contains the following conditional limitation:
“communicating, by the transport vehicle to the control server, the error notification when the second value is greater than a threshold value”
Claim 9 contains the following conditional limitation:
“wherein the transport vehicle fails to detect the second location marker when the second location marker is damaged or a speed of the transport vehicle is greater than a threshold speed at which the second location marker is to be detected”

As claims 1, 4, 6, 7, and 9 are process claims, Ex Parte Schulhauser applies to limitations (1) - (7). See MPEP 2111.04, II “contingent claims” ("[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed . . . [t]herefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);").  
For example, the broadest reasonable interpretation of claim 1 does not require “halting, by the transport vehicle, at an intermediate location” since the claim does not require “a failure to detect the second location marker at the second location after the transport vehicle determines that a distance traversed by the transport vehicle exceeds or equals the estimated distance” which is a contingency not required by the claim.
With respect to conditional limitations in process claims, MPEP 2111.04 guides
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. 

Claim 11, 14, 16, 17, and 19 are system claims which contain conditional limitations. 
Claim 11 contains the following conditional limitation: 
“halt at an intermediate location based on a failure to detect the second location marker at the second location after the transport vehicle determines that a distance traversed by the transport vehicle exceeds or equals the estimated distance”
“communicate to the control server, an error notification when the transport vehicle reaches a threshold number of re-attempts to detect the second location marker”
“wherein the control server is configured to identify the second location marker to be defective based on receiving the error notification”
Claim 14 contains the following conditional limitation:
“wherein the first path is retraced by the transport vehicle when the second value is less than a threshold value”
Claim 16 contains the following conditional limitations:
“detect a presence of a third location after the second location in the  planned path when the second value is equal to a threshold value”
“transit from the intermediate location to the third location indicated by the third location marker when the presence of the third location is detected in the planned path”
Claim 17 contains the following conditional limitation:
“wherein the transport vehicle is further configured to communicate the error notification to the control server when the second value is greater than a threshold value”
Claim 19 contains the following conditional limitation:
“wherein the transport vehicle fails to detect the second location marker when the second location marker is damaged or a speed of the transport vehicle is greater than a threshold speed at which the second location marker is to be detected”

The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing the function of the above cited claim limitations (8) – (15) is sufficient to disclose the above cited claim limitations. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  
For example, in claim 11, in limitation (10) the function of identifying a second location marker to be defective is contingent upon receiving an error notification.  However, claim 11 does not require that an error notification be received. Accordingly, any control server that is capable of such a determination is sufficient to disclose limitation (10).
		
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and similarly 11 is rejected for reciting “wherein the transit instruction includes details of at least first and second location markers including at least an estimated distance between the first and second location markers… halting, by the transport vehicle, at an intermediate location1… after the transport vehicle determines that a distance traversed by the transport vehicle exceeds or equals the estimated distance” such that the term “intermediate location” is now unclear. This is because the limitation “after the transport vehicle determines that a distance traversed by the transport vehicle exceeds or equals the estimated distance”, suggesting that an intermediate location is no longer a location between (the distance of) a first and second location marker. 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  The term “intermediate location” is indefinite because the specification does not clearly redefine the term. Claims 3-11 and 13-20 are rejected on the basis of their dependency to rejected independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 10-11, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park (WO2020256179A1) (hereinafter “Park”)(for claim mapping see attached pdf titled “translation_of_WO2020256179A1”), in view of Ito (US20190227571A1) (hereinafter “Ito”), further in view of Gupta (US20180329426A1)(hereinafter “Gupta”), further in view of Holger (DE102010030208A1)(hereinafter “Holger”)(for claim mapping see attached pdf titled “translation_of_DE102010030208A1”), and further in view of Moore (US8269605B2)(hereinafter “Moore”).
With respect to claim 1, and similarly 11, Park discloses:
A system for traversing a planned path in a marked facility, the system comprising:
a plurality of location markers affixed on a floor surface of the marked facility (Park ¶72 “cart robot 100 may recognize a marker disposed on the floor or wall of the space”), 
wherein the plurality of location markers are indicative of a plurality of locations in the marked facility (Park Figure 8, 52, 301d, 301e; and Park Figure 8-9, 53, 302a, 302b, 302c); 
and a transport vehicle, (FIG. 1; Park ¶ 18 “cart robot”; Park ¶79 “process of monitoring the movement status of the marker cart robot”)
that is configured to:  
receiving, a transit instruction instructing the transport vehicle to traverse the planned path, wherein the transit instruction includes details of at least first and second location markers; transiting, (Park ¶42 “The moving unit 190 moves the cart robot along the moving path generated by the control unit 250”; Park ¶56 “The controller 250 accumulates and stores the location information of the transmission module, and generates a movement path corresponding to the stored location information of the transmission module.”; Park ¶67 “In particular, the artificial intelligence module of the control unit 250 can provide a decision function in the recognition of situations such as whether the cart robot 100 will move according to the marker in a special space or whether to move according to the user's control instead of following the marker's instruction. have”).  
transit from a first location in the marked facility to a second location in the marked facility for traversing the planned path (Park ¶30 “marker-following driving”; Park ¶81 “controller 250 classifies each marker, such as the first marker, the second marker, and the third marker, by using the shape or the blinking pattern of the marker photographed in the image. And the control unit 250 controls the movement of the cart robot in response to each marker”), 
wherein the first and second locations are indicated by first and second location
markers of the plurality of location markers (Park ¶81 “controller 250 classifies each marker, such as the first marker, the second marker, and the third marker, by using the shape or the blinking pattern of the marker photographed in the image.  And the control unit 250 controls the movement of the cart robot in response to each marker.”; Park Fig. 5, s31-s34; Park Fig. 8, 302a-302c; Park Fig. 9, 56; Park Fig. 10, 302f-302g; ), 
	an obstacle sensor capable of distance measurements (Park ¶53 “The obstacle sensor 220 may sense a distance between a person, a wall, an object, a fixture or an installed object, and the like and the cart robot.”)
record a movement pattern thereof, (Park; ¶56 “The controller 250 accumulates and stores the location information of the transmission module, and generates a movement path corresponding to the stored location information of the transmission module. In order to accumulate and store the position information, the controller 250 may store the position information of the transmission module 500 and the cart robot 100 as absolute position information (absolute coordinates) based on a predetermined reference point.”; Park ¶83 “When the control unit 250 recognizes the second marker, it calculates the moving speed of the robot in response to the recognized second marker”; Park ¶¶180-181 “the robot 100, in the process of performing SLAM, each sensor may acquire information and store it in an area having a high or low accuracy of position estimation.  And, by learning the stored information using the artificial intelligence module, it is possible to repeatedly reflect the acquired information of a region with low accuracy of position estimation or a region with high accuracy in the pose graph. To this end, the artificial intelligence unit of the controller 250 is a kind of learning processor, and the robot 100 processes numerical values for the position information accumulated and stored by the sensor, the information acquired by the sensor, and the accuracy of the position estimation to pose graph can be updated.”; Park ¶203 “The memory built into the robot 100 may store data supporting various functions of the robot 100 . For example, input data, learning data, learning model, learning history, etc.”; Park ¶210 “The control unit 250 may collect history information including user feedback on the operation contents or operation of the robot 100 and store it in a memory or artificial intelligence unit, or transmit it to an external device such as the AI server 700 . . The collected historical information may be used to update the learning model.”)
halt at an intermediate location based on a failure to detect the second location marker at the second location, (Park; ¶86 “If the second marker is not recognized, the cart robot 100 repeats step S32.”; Park ¶¶125-126 “At 57, when the camera sensor 260 can no longer photograph the line marker 301f , the controller 250 determines that the cart robot 100 has entered the special space 5 . In the special space (5), the cart robot 100 maintains a stationary state.")
the transport vehicle aligning itself toward the first location marker (Park ¶104 “the cart robot 100 aligns with the line marker (S43)”)
wherein on reaching the first location, the transport vehicle re-attempts to transit from the first location to the second location. (Park; ¶86 “If the second marker is not recognized, the cart robot 100 repeats step S32”; Fig. 5, S31-S32).
Although Park discloses recording a movement pattern, Park fails to disclose that the recording of the movement pattern is by a transport vehicle while transiting 
Park also fails to disclose:
receiving, by a transport vehicle from a control server that is configured to communicate with a plurality of transport vehicles
among the plurality of transport vehicles
However, Ito from the same field of endeavor, discloses:
receiving, by a transport vehicle from a control server that is configured to communicate with a plurality of transport vehicles (Ito ¶185 “The file server 40 is connected with the guidance device 20 and the AGV 110 so as to be capable of communication. The file server 40 stores a guide command for each vehicle which is generated by the guidance device 20”),
among the plurality of transport vehicles, (Ito ¶263 “a reference vehicle selected from among the plurality of vehicles”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the method of selecting among a plurality of vehicles, as taught by Ito, in the system of Park, in order to solve problems of autonomous vehicles acting too independently which could cause collisions and deadlocks. (Ito ¶7 “problems may arise that cannot be avoided simply by each individual AGV performing autonomous travel, e.g., collision between AGVs and deadlocks.”)
Park in view of Ito fails to disclose:
that the recording of the movement pattern is by a transport vehicle while transiting 
 from the first location to the second location
and communicating, by the transport vehicle to the control server, an error notification
and identifying, by the control server, the second location marketer to be defective based on receiving the error notification
wherein the transit instructions include at least an estimated distance between the first and second location markers
Wherein halting, by the transport vehicle, occurs after the transport vehicle determines that a distance traversed by the transport vehicle exceeds or equals the estimated distance
However, Gupta, from the same field of endeavor, discloses:
while transiting from the first location to the second location (Gupta ¶69 “The server processes the received marker image and/or the unique identification information associated with the marker, to transmit navigational information that is stored in a map database (also referred to herein as a marker map and described later with reference to FIG. 7) to the vehicle 16. By one embodiment, the server transmits navigational information to the vehicle 16 on a hop-by-hop basis”; Gupta ¶76 “When a navigation path is calculated for a particular vehicle 16, the navigation path may be stored in a separate database.”; Gupta ¶109 “Calculated transportation paths for each vehicle 16 are stored in a defined paths database 103.”;  Gupta ¶114 “The current positions of the vehicles 16 are stored in a vehicle location database 105.”; Gupta ¶167 “By one embodiment, the navigation path between adjacent markers 282 and 284 is divided into a plurality of segments. In an example, the navigation path between two adjacent markers can be divided into five hundred segments. As movement of the vehicle 16 commences, a timer and a wheel counter are initiated. A wheel counter measures the amount of rotation about each wheel of a vehicle 16. The combined wheel rotations can identify the direction and distance travelled by the vehicle 16.”; Gupta ¶168 “Furthermore, a segment counter maintains a record of the current segment.”)
communicating, by the transport vehicle to the control server, an error notification (Gupta ¶18 “A fourth type of message received by the vehicle navigator 104 from a vehicle 16 is an error message.”)
and identifying, by the control server, the second location marketer to be defective based on receiving the error notification (Gupta ¶118 “An error message is received by the vehicle navigator 104 when the barcode from an invalid navigation marker is read by the vehicle 16.”)
wherein the transit instructions include at least an estimated distance between the first and second location markers  (Gupta ¶155 “Navigational information can include… distance information indicative of the distance between the current marker 20a-20d and the subsequent marker 20a-20d”)
Wherein halting, by the transport vehicle, occurs after the transport vehicle determines that a distance traversed by the transport vehicle exceeds or equals the estimated distance2 (Gupta ¶168 “Furthermore, a segment counter maintains a record of the current segment. The respective velocities of the wheels 34 can be set at the start of each segment. After a pre-determined time, such as every 500 ~IS , the timer is interrupted and the wheel count is read. If the wheel count is at least equal to an expected count, the segment counter is incremented. After a defined amount of the corrected navigation path has been completed, for example approximately 95% of the corrected navigation path, the vehicle 16 is instructed by the vehicle navigator 104 to attempt to detect the second marker 284.”’; Gupta ¶153 “This process continues until the subsequent marker 20a-20d of the determined rack marker 20b has been reached. In the event a marker 20a-20d is completely missed and a vehicle 16 is temporarily "lost," the vehicle 16 can be instructed to stop and/or positional sensors on the vehicle 16 can be retrieved; Gupta ¶113 “the vehicle navigator 104 verifies that the identified marker 20a-20d corresponds to the expected marker 20a-20d in the transportation path, and communicates navigational information to the vehicle 16 in order to direct the vehicle 16 to a subsequent marker 20a-20d in the transportation path. In an example, the navigational information is in the form of a bearing value and a distance value derived from the navigational information stored in the marker database 83 and illustrated in tabular form in FIG. 7. That is, the vehicle navigator 104 sends navigational information to the vehicle 16 for each separate marker 20a-20d; Gupta ¶155 “Navigational information can include… distance information indicative of the distance between the current marker 20a-20d and the subsequent marker 20a-20d”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the method of choosing one vehicle out of a plurality of vehicles and communicating an error message associated with a defective marker, as taught by Gupta, in the system of Park, in order to accurately control multiple transportation vehicles in a precise manner. (Gupta ¶5 “that accurately controls (and monitors) the positions of the transportation vehicles in a seamless and computationally efficient manner.”)
Park in view of Ito, further in view of Gupta disclose fails to disclose:
and retrace a first path traversed to reach the intermediate location from the first location based on the recorded movement pattern.
However, Holger, form the same field of endeavor, discloses: 
retrace a first path traversed to reach the intermediate location form the first location based on the recorded movement pattern (Holger; ¶¶5-6 “Undo or optimally undo a previously driven trajectory, wherein storage means are also provided in order to store a previously driven trajectory”, “store a previously driven trajectory in a memory and reverse it, or store a previously driven trajectory in a memory and use further information on the surroundings and the vehicle in order to reverse the stored trajectory in an optimized manner.”; ¶15 “The standard maneuver “Undoing the last route traveled” can be used, for example, to repeat a parking process that has already been carried out, in order to correct the end position of the vehicle, for example.”; ¶18 “Undoing the last traveled route is also helpful if the vehicle has been maneuvered into a position that is unsuitable for further driving maneuvers. In this case, the driving maneuver can be reversed and a new attempt can be started.”; ¶20 “The last traveled route can be both a path traveled by the driver of the vehicle without assistance and a path planned by the driver assistance system. If the path is covered without the assistance of a driver assistance system, it is possible, for example, to store the last actions carried out by the driver and thus the corresponding path in a memory in order to enable the driver assistance system to be able to reverse the path that was last covered.”; ¶37 “ Fig. 6 “Undoing an unsuccessful maneuvering process”; ¶45 “In order to avoid such a collision, provision is made to reverse the last driving maneuver. Undoing is shown by an arrow 17. By undoing the last vehicle, the vehicle is moved back to the perpendicular parking lot 1 in the original parking situation.”  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to combine the system of Park in Ito, further in view of Gupta, with the retracement taught in Holger, in order to return to the starting point.  This would be beneficial to not damage the transport vehicle when returning. “This can be helpful, for example, to avoid a collision” (Holger ¶0016).    
Park in view Ito, further in view of Gupta, and further in view of Holger fails to disclose:
an error notification communicated after the transport vehicle reaches a threshold number of failures to detect the second location marker; 
However, Moore, from the same field of endeavor, discloses: 
after the transport vehicle reaches a threshold number of failures to detect the second location marker (Moore Fig. 12, 1010 “Was tag data detected?”, 1012 “Is iteration above limit?... Yes”, 1014 “Data = No tag”, 808 “Send to host”; Moore column 14, lines 34-37 “For each instance in which tag data is not detected, an iteration count is compared against an iteration limit in block 1012. A predetermined limit of the number of iterations allowed for detecting tag data is set in the embodiment 1000.… Each unsuccessful detection of tag data results in an incrementing of the iteration count. If no tag data has been detected in block 1010, the iteration count is checked against a predetermined iteration limit in decision block 1012… If the iteration count is above the predetermined iteration limit, then "no tag" data is generated in block 1014, and process flow continues with block 808”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the conditional method of a transport vehicle with data sending capabilities reaching a threshold number of failures in marker detection, as taught by Moore, with the error message communicated in the system of Park in view of Gupta, further in view of Holger, in order to set a maximum limit for attempts to detect a marker; thus reducing the possibility of the system to be stuck in a looped algorithm – improving time efficiency (Moore column 14, lines 52-56 “Typically, a time period of approximately 50 milliseconds is enough to determine whether a signal will be present. This amounts to approximately two power cycles. If no tag is sensed, the typical scan time is approximately 0.1 seconds for each scan.”).

With respect to claim 8 and similarly 18,
Park in view of Ito, further in view of Gupta, further in view of Holger, and further in view of Moore discloses:
wherein the transport vehicle comprises a memory for storing the recorded movement pattern (Park ¶198 “In this case, the artificial intelligence unit may include a memory integrated or implemented in the robot 100”; ¶203, “The memory built into the robot 100 may store data supporting various functions of the robot 100 . For example, input data, learning data, learning model, learning history, etc. acquired by various sensors built into the robot 100 or the interface unit 230 may be stored”, ¶211 “The controller 250 may control at least some of the components of the robot 100 in order to drive an application program stored in the memory 170”).

With respect to claim 10 and similarly 20, 
Park in view of Ito, further in view of Gupta, further in view of Holger, and further in view of Moore discloses:
wherein the recorded movement pattern includes an angular alignment of the transport vehicle with respect to the first location marker, a speed of the transport vehicle, or a direction in which the transport vehicle is accelerating, at a plurality of time instances while the transport vehicle is transiting from the first location to the second location (Park ¶58 “In addition, the controller 250 controls the moving direction or the moving speed of the moving unit according to the change or magnitude of the force sensed by the force sensor 240. Alternatively, the controller 250 may control the moving unit 190 to provide more electric energy to the motor of the moving unit to control the moving speed.;” ¶74 “Accordingly, the controller 250 may calculate the moving speed or the moving direction of the cart robot in the space where the marker is disposed by determining the color, blinking pattern, or shape of the marker as one piece of information.”), 

Claims 3-5, 7, 13-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Ito, further in view of Gupta, further in view of Holger, further in view of Moore, and further in view of Woo (US20180111609A1) (hereinafter “Woo”).
With respect to Claims 3 and 13, 
Park in view of Ito, further in view of Gupta, further in view of Holger, and further in view of Moore discloses:
a transport vehicle, (FIG. 1; Park ¶ 18 “cart robot”; Park ¶79 “process of monitoring the movement status of the marker cart robot”)
Park in view of Ito, further in view of Gupta, further in view of Holger, and further in view of Moore fails to disclose:
modifying, by the transport vehicle, a value of a counter from a first value to a second value based on the failure to detect the second location marker.  
Woo, from the same field of endeavor, discloses:
a transport vehicle modifying a value of a counter from a first value to a second value based on the failure to detect the second location marker. (Woo, Fig. 6, s616 count > third reference value, s612 increase count; ¶51 “Further, though not shown, the parking assist system 110 according to the embodiment may further include a counter. The counter is used to count the number of times of ending of reversing control due to a rear object or the number of times of storing/updating position information of a rear object with ending of the reversing control”; ¶80 “For example, if the third reference value of the counting value is set to 2, the system terminator 270 can end parking control when the first position information and the second position information of the rear object sensed in first reversing control and second reversing control are substantially the same as the result of comparing. Further, if the third reference value of the counting value is set to 3, the system terminator 270 can end parking control when the second position information and the third position information of the rear object sensed in second reversing control and third reversing control are substantially the same.”). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the transport vehicle of Park in view of Ito, further in view of Gupta, further in view of  Holger, and further in view of Moore to implement a value of a counter from a first value to a second value based on the failure to detect the second location marker , as disclosed by Woo in order to “end control when the position information of the rear object before and after the count is increased is substantially the same” (Woo, ¶0011).  This would be beneficial to communicate to the vehicle to stop moving and begin path reversal when a certain threshold has been reached so as to not enter this vehicle in a continuous loop.  (i.e. a set of instructions that are repeated until interrupted; this communication can interrupt the instructions.) (Woo ¶49 The system terminator 270 ends parking control… before and after the count is increased.”). 

With respect to Claims 4 and 14, 
Park in view of Ito, further in view of Gupta, further in view of Holger, further in view of Moore, and further in view of Woo disclose:
 the first path is retraced by the transport vehicle when the second value is less than a threshold value (Woo, Fig. 6, S608 “Distance to rear object < second reference value”; ¶0101 “After searching for the parking space, the parking assist system 110 controls the vehicle to reverse along a calculated parking path”.)

With respect to Claims 5 and 15, 
Park in view of Ito, further in view of Gupta, further in view of Holger, further in view of Moore, and further in view of Woo disclose:
wherein the transport vehicle is further configured to reset the counter to a default value based on a detection of the second location marker at the second location during the re-attempt to transit from the first location to the second location (Holger, ¶0100 “Before, while, or after searching for the parking space, the parking assist system 110 may reset basic variables. The parking assist system 110 can reset the position of a rear object and the count of the counter.”)

With respect to claims 7 and 17, 
Park in view of Ito, further in view of Gupta, further in view of Holger, further in view of Moore, and further in view of Woo disclose:
the second value is greater than a threshold value (Woo, Fig. 6, s616 count > third reference value). 
wherein the transport vehicle is further configured to communicate an error notification to a control server (Gupta ¶0118 “A fourth type of message received by the vehicle navigator 104 from a vehicle 16 is an error message.  An error message is received by the vehicle navigator 104 when the barcode from an invalid navigation marker is read by the vehicle 16.  Error packets can also be sent to the vehicle navigator 104 when an instruction to the vehicle 16 cannot be processed by the vehicle 16”).  

Claims 6 and 16, are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Ito, further in view of Gupta, further in view of Holger, further in view of Moore, further in view of Woo, and further in view of Shah (US20170193434A1) (“Shah”).
With respect to claim 6 and 16, Park in view of Gupta, further in view of Holger, further in view of Moore, and further in view of Woo disclose:
wherein the transport vehicle is further configured to: 
detect a presence of a third location after the second location in the planned path when the second value is equal to a threshold value (Woo, S610, “store position of rear object”, second location; Woo, S614, “previous position = current position”, third location; Woo, S606, “entry rate >= first reference value”, second value is equal to a threshold value), 
However, Park in view of Ito, further in view of Gupta, further in view of Holger, further in view of Moore, and further in view of Woo, fail to explicitly disclose:
 wherein the third location is indicated by a third location marker; and transiting, by the transport vehicle, from the intermediate location to the third location indicated by the third location marker when the presence of the third location is detected in the planned path, wherein the transport vehicle transits from the intermediate location to the third location based on a spatial alignment of each of the intermediate location and the third location with respect to the first location. 
However, Shah, from the same field of endeavor, discloses 
wherein the third location is indicated by a third location marker of the plurality of location markers (Shah, Fig. 5, “Waypoint 279”) 
and transit from the intermediate location to the third location indicated by the third location marker when the presence of the third location is detected in the planned path (Shah, Fig. 5, “Defer Waypoint 275”, “Resume scan here 279”), 
wherein the transport vehicle transits from the intermediate location to the third location based on a spatial alignment of each of the intermediate location and the third location with respect to the first location (Shah, Fig. 5, “Waypoint 275 Obscured”, “Reorder Waypoints”, “Resume scan here 279”, “Waypoint 279”.).
 Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the  transport vehicle of Park in view of Gupta, further in view of Holger, further in view of Moore, and further in view of Woo to detect a presence of a third location which is indicated by a third location marker among a plurality of location markers and transit from an intermediate location to the third location indicated by the third location marker when the presence of the third location is detected in the planned path, wherein the transport vehicle transits from the intermediate location to the third location based on a spatial alignment of each of the intermediate location and the third location with respect to the first location, as taught by Shah.  This would be beneficial to avoid damaging the transport vehicle from any crashes into objects.  (Shah ¶65 “modify the robotic system's path or modify an original order of remaining waypoints in order to avoid this object.”)

Claim 9, and similarly 19, are rejected under 35 U.S.C. 103 unpatentable over Park in view of Ito, further in view of Gupta, further in view of Holger, further in view of Moore, and further in view of Balutis (US20160165795A1) (“Balutis”).
With respect to claims 9 and 19, 
Park in view of Ito, further in view of Gupta, further in view of Holger, further in view of Moore disclose: 
wherein the transport vehicle fails to detect the second location marker (Park; ¶86 “second marker is not recognized”). 
Park in view of Ito, further in view of Gupta, further in view of Holger, further in view of Moore fail to explicitly disclose:
 the second location marker is damaged or a speed of the transport vehicle is greater than a threshold speed at which the second location marker is to be detected. 
However, Balutis, in the same field of endeavor, discloses
when the second location marker is damaged or a speed of the transport vehicle is greater than a threshold speed at which the second location marker is to be detected (Balutis ¶0025 “the robot lawnmower 10 may enter the unteachable state when the operator pushes the robot lawnmower 10 into an area of the lawn 20 where the robot lawnmower 10 loses ability to determine its location, when the user is on a second teaching path that varies from a first teaching path, or when the user pushes the robot lawnmower too fast or over terrain that is too bumpy or tilted.”),
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the system of Park in view of Ito, further in view of Gupta, further in view of Holger, further in view of Moore to recognize a failure to detect a location marker due to a speed of a vehicle being greater than a threshold speed, as disclosed by Balutis. This would be beneficial in order to communicate with further instructions back to the transport vehicle to slow it down. (Balutis ¶27 “If the human operator is pushing the robot lawnmower 10 too fast or too slow during the teaching mode, thus placing the robot in the unteachable state, the robot lawnmower 10 prompts the user to either increase or decrease the speed of the robot lawnmower.”) (unteachable state, i.e. failing to recognize the marker) (prompts the user to decrease the speed, i.e. sending instructions to the transport vehicle to slow down).

Response to Arguments
With respect to the pending claims, Applicant’s arguments are moot in view of the new rejection necessitated by Applicant amendments.  However, at least one argument remains relevant to the current rejection. 
With respect to the claim 1 rejection under 35 U.S.C. 103, Applicant asserts (Amend. 10-11): 
“Paragraph [86] mentions that if a second marker (which could be a circle marker or a stop marker as described on paragraph [83]) is not recognized, then step S32 is repeated. As described on paragraph [82], step S32 is moving according to a first marker, the first marker being in the form of a line. Therefore, paragraph [86] is actually describing that if a second marker is not recognized (meaning that it is a sign that is not recognized when it is encountered, which is not the same as the second marker not being detected), then the cart is to keep moving along the line that it was already following. This is literally different than the recitation of "halting, by the transport vehicle, at an intermediate location based on a failure to detect the second location marker at the second location." Paragraphs [ 125]-[ 126) of Park describes that the cart robot will stop the motor of the cart robot if it enters a "special space" such as a moving walkway. ln this scenario, the cart robot is using a camera sensor to follow a line marker (such as the first marker described above). Then, the camera used to either determine that it has detected a stop marker 303 (see para. [124]) or it no longer captures the line marker (see para. [125]). First, the stopping of the motor is intentional since the cart robot is deliberately being guided to the special space (see para. [120]). Also, Park makes the decision to stop the motor based on what is actively being sensed by a camera ( either a stop marker or discontinuation of the line marker). Park never makes a detemination that halting should occur based on overshooting an expected second marker based on receiving an estimated distance in advance, and then determining that the cart robot has reached or exceeded the estimated distance while failing to detect the second marker. Therefore, Park clearly fails to disclose or suggest "receiving, by a transport vehicle from a control server that is configured to communicate with a plurality of transport vehicles, a transit instruction instructing the transport vehicle to traverse the planned path, wherein the transit instruction includes details of at least first and second location markers including at least an estimated distance between the first and second location markers ... halting, by the transport vehicle, at an intermediate location based on a failure to detect the second location marker at the second location after the transport vehicle determines that a distance traversed by the transport vehicle exceeds or equals the estimated distance," as recited in amended” 
However, the claim language as written recites “halting… based on a failure to detect the second location marker”.  Under a broadest reasonable interpretation, Park ¶86 does disclose this, i.e. “second marker is not recognized”; as well as Park ¶¶125-126 “when the camera sensor 260 can no longer photograph the line marker… the cart robot 100 maintains a stationary state”. Furthermore, a marker would have to be recognized for a vehicle to detect the marker. Otherwise, the vehicle wouldn’t know that it is a marker. Lastly, Ex Parte Schulhauser applies to claim 1 due to the contingent nature of the recited conditional limitation. See MPEP 2111.04, II “contingent claims” ("[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed . . . [t]herefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);") 
For example, the broadest reasonable interpretation of claim 1 does not require “halting, by the transport vehicle, at an intermediate location” since the claim does not require “a failure to detect the second location marker at the second location after the transport vehicle determines that a distance traversed by the transport vehicle exceeds or equals the estimated distance” which is a contingency not required by the claim.
With respect to conditional limitations in process claims, MPEP 2111.04 guides
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. 
Regarding Applicant’s arguments: “Park never makes a determination that halting should occur based on overshooting an expected second marker based on receiving an estimated distance in advance”, Examiner notes that: Gupta discloses this limitation in combination with Park in view of Ito. “Wherein halting, by the transport vehicle, occurs after the transport vehicle determines that a distance traversed by the transport vehicle exceeds or equals the estimated distance3” (Gupta ¶168 “Furthermore, a segment counter maintains a record of the current segment. The respective velocities of the wheels 34 can be set at the start of each segment. After a pre-determined time, such as every 500 ~IS , the timer is interrupted and the wheel count is read. If the wheel count is at least equal to an expected count, the segment counter is incremented. After a defined amount of the corrected navigation path has been completed, for example approximately 95% of the corrected navigation path, the vehicle 16 is instructed by the vehicle navigator 104 to attempt to detect the second marker 284.”’; Gupta ¶153 “This process continues until the subsequent marker 20a-20d of the determined rack marker 20b has been reached. In the event a marker 20a-20d is completely missed and a vehicle 16 is temporarily "lost," the vehicle 16 can be instructed to stop and/or positional sensors on the vehicle 16 can be retrieved; Gupta ¶113 “the vehicle navigator 104 verifies that the identified marker 20a-20d corresponds to the expected marker 20a-20d in the transportation path, and communicates navigational information to the vehicle 16 in order to direct the vehicle 16 to a subsequent marker 20a-20d in the transportation path. In an example, the navigational information is in the form of a bearing value and a distance value derived from the navigational information stored in the marker database 83 and illustrated in tabular form in FIG. 7. That is, the vehicle navigator 104 sends navigational information to the vehicle 16 for each separate marker 20a-20d; Gupta ¶155 “Navigational information can include… distance information indicative of the distance between the current marker 20a-20d and the subsequent marker 20a-20d”)
Applicant additionally asserts (Amend. 11): 
“Hiroyuki describes failure to detect a marker in an image, but the "threshold" that is mentioned is related to setting a threshold on a basis of change of brightness at an edge portion after the failure occurs. This has nothing to do with communicating an error after a threshold number of failures to detect a marker has occurred.”
However, Applicant’s arguments are moot in view of the amended claim language. Even if Hiroyuki were to fail to explicitly disclose this limitation, now Moore discloses this limitation: (Moore Fig. 12, 1010 “Was tag data detected?”, 1012 “Is iteration above limit?... Yes”, 1014 “Data = No tag”, 808 “Send to host”; Moore column 14, lines 34-37 “For each instance in which tag data is not detected, an iteration count is compared against an iteration limit in block 1012. A predetermined limit of the number of iterations allowed for detecting tag data is set in the embodiment 1000.… Each unsuccessful detection of tag data results in an incrementing of the iteration count. If no tag data has been detected in block 1010, the iteration count is checked against a predetermined iteration limit in decision block 1012… If the iteration count is above the predetermined iteration limit, then "no tag" data is generated in block 1014, and process flow continues with block 808”)
Applicant additionally asserts (Amend. 12-13): 
“Additionally, the Office Action again relies on Holger to disclose retracing, by the transport vehicle, a first path traversed to reach the intermediate location from the first location based on the recorded movement pattern. As previously presented, Holger is directed to a method for supporting a driver of a motor vehicle in a driving maneuver, the driver receiving support for necessary steering adjustments and for longitudinal guidance in order to carry out the driving maneuver. The driver assistance system provides standard maneuvers which are carried out in the event of a possible collision with an object while a driving maneuver planned by the driver assistance system is being carried out or when requested by the drive. (See abstract). Specifically, Holger describes an attempt to assist a car in parking in a space in a last driving maneuver may be reversed to avoid a collision (see para. [0045]). However, even if "reversing" a driving maneuver when parking is interpreted to be the same as retracing, the car in Holger does not align itself specifically toward a first location marker before performing the reversing move… 
Paragraphs [0044]-[00451 of Holger describe that a car is initially about to make a movement out of the parking spot as shown by arrow 13. However, there is a vehicle moving in the roadway shown by arrow! 5. In order to avoid a collision, the car makes the reverse movement 17 to move back into the parking lot This simple reverse movement is not the same as transport vehicle deliberately taking a path back towards a first location marker. To make this difference more clear, Claim 1 is amended to recite "the transport vehicle aligning itself toward the first location marker and retracing a first path traversed to reach the intermediate location from the first location based on the recorded movement pattern." The sudden collision avoidance movement to reverse a car back into a parking spot is clearly different than the above-noted feature of amended Claim 1.”
However, Park does disclose aligning itself towards a marker. So, the combination of Park in view of Ito, and further in view of Gupta with Holger would disclose this limitation of retracing a path while aligning towards a marker (Park ¶104 “the cart robot 100 aligns with the line marker (S43)”).
Applicant additionally asserts (Amend. 13)
“Furthermore, the Office Action cites to Gupta to disclose "identifying, by the control server, the second location marker to be detective based on receiving the error notification." Gupta is directed to a method for path correction of a vehicle travelling from a first marker to a second marker. Paragraph [0118] of Gupta (cited in the OA) states the following. A fourth type of message received by the vehicle navigator 104 from a vehicle 16 is an error message. An error message is received by the vehicle navigator 104 when the barcode from an invalid navigation marker is read by the vehicle 16. Error packets can also be sent to the vehicle navigator 104 when an instruction to the vehicle 16 cannot be processed by the vehicle 16. Therefore, Gupta merely discloses that an error message is transmitted in a barcode from an invalid navigation marker is read by a vehicle. Gupta does not clarify what is meant by an "invalid navigation marker." Gupta further does not describe that such a marker is determined to be defective based on the error message being received.”
However, an invalid navigation marker in conjunction with an error message, under a broadest reasonable interpretation, could be assumed to be synonymous with being defective (Gupta ¶118 “An error message is received by the vehicle navigator 104 when the barcode from an invalid navigation marker is read by the vehicle 16”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carville A. Hollingsworth IV whose telephone number is (571)272-9812. The examiner can normally be reached Mon-Fri, 7:30am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313) 446-4821). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CARVILLE ALBERT HOLLINGSWORTH IV/Examiner, Art Unit 3667                                                                                                                                                                                                     
/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Spec. ¶18 “If the transport vehicle fails to detect the second location marker at the second location, the transport vehicle may halt at a current location of the transport vehicle (the current location of the transport vehicle is referred to as an "intermediate location")… When the transport vehicle fails to detect the second location marker at an estimated distance from the first location marker located at the first location”
        2 In view of the previously recited 112(b) rejection
        3 In view of the previously recited 112(b) rejection